Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Claims 1-30 have been cancelled
Claims 31-50  have been submitted for examination
Claims 31-50  have been rejected
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1.	Claim 31 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 12 of commonly owned patent no.10,769,135. Although the conflicting claims are not identical, they are not patentably distinct from each other because as shown in the chart and explanation below:

Clm

Instant application
Clm

US Patent no.
10,769,135
31












sending, by the blockchain node, the current state data to a plurality of shared storage nodes of the blockchain network, wherein the blockchain node stores the current state data and the plurality of shared storage nodes store historic state data associated with every block of the blockchain; 
determining an impediment in storing the block data in a buffer of the blockchain node, wherein the impediment comprises identifying that a size of the block data is greater than a predetermined threshold or the buffer is full; 
in response to determining the impediment in storing the block data in the buffer of the blockchain node, performing, by the blockchain node, 
dividing, by the blockchain node and based on a plurality of predetermined rules, the encoded block data into a plurality of data sets, wherein the plurality of predetermined rules provide a distribution of data sets between the plurality of shared storage nodes;

 storing, by the blockchain node and based on the plurality of predetermined rules, a portion of the plurality of data sets; 


hashing, by the blockchain node, each data set of remaining data sets of the plurality of data sets to generate a 

storing, by the blockchain node, the plurality of hash values and the current state data.

























12









1












performing, by the blockchain node, error correction coding of the block data to generate encoded block data, wherein the error correction coding is configured to recover missing bits of original data using the encoded block data; 
The computer-implemented method of claim 1, further comprising: storing the block data in a buffer of the blockchain node, and wherein 



dividing, by the blockchain node based on one or more predetermined rules, the encoded block data into a plurality of data sets, wherein the one or more predetermined rules provide an equal distribution of data sets between the shared storage nodes; 

storing, by the blockchain node based on the one or more predetermined rules, one or more data sets that form a portion of the plurality of data sets; 

hashing, by the blockchain node, each data set of remaining data sets of the plurality of data sets to 
storing, by the blockchain node, the one or more hash values and the current state data.


2.	Similarly, claims 31 and 32 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 12 and  2 of commonly owned patent no. 10,769,135. Although the conflicting claims are not identical, they are not patentably distinct from each other.
3.	Similarly, claims 33-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3-7  of commonly owned patent no. 10,769,135. Although the conflicting claims are not identical, they are not patentably distinct from each other.
4.	Similarly, claims 38-44 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7  of commonly owned patent no. 10,769,135. Although the conflicting claims are not identical, they are not patentably distinct from each other.
5.	Similarly, claims 45-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7  of commonly owned patent no. 10,769,135. Although the conflicting claims are not identical, they are not patentably distinct from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.